  Exhibit 10.19

 
NOVUME SOLUTIONS, INC.
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made as of this ____ day of _______ between
Novume Solutions, Inc., a Delaware corporation (the “Company”), and
________________________ (the “Recipient”). Capitalized terms used herein that
are not otherwise defined shall have the meaning ascribed to them in the Novume
Solutions, Inc. 2017 Equity Award Plan (the “Plan”). This Agreement and the
award contained herein are subject to the terms and conditions set forth in the
Plan, which are incorporated by reference herein, and the following terms and
conditions:
 
WITNESSETH:
 
WHEREAS, the Recipient is a Director of the Company;
 
WHEREAS, the Company has adopted the Plan in order to promote the interests of
the Company and its stockholders by using equity interests in the Company to
attract, retain and motivate its management and other eligible persons and to
encourage and reward their contributions to the Company’s and/or its Affiliates’
performance and profitability; and
 
WHEREAS, the Administrator has determined that it is in the best interests of
the Company to grant options to purchase shares of the common stock, par value
$0.0001 per share (“Common Stock”), of the Company to the Recipient, subject to
the terms and conditions of the Plan and as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the various covenants and agreements
contained herein, and intending to be legally bound hereby, the parties hereto
agree as follows:
 
1. Grant of Options.
 
(a) The Company hereby grants to the Recipient options (the “Options”) to
purchase all or part of an aggregate of _______ shares of Common Stock (the
“Shares”), under the Plan, effective as of __________ (the “Date of Grant”). The
Company hereby represents that the Date of Grant is the date on which the
Administrator authorized and approved the grant of the Options, including the
underlying number of Shares and the Exercise Price (as defined below), or such
later date as set forth in the Administrator’s action authorizing the grant;
provided, that, in no event may the Date of Grant precede the date on which the
Recipient commenced providing services to the Company. To the extent there is a
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement shall control.
 
(b) The Options are not intended to qualify as “incentive stock options” as that
term is used in Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
2. Exercise Price. The per Share exercise price of the Options shall be ______
(the “Exercise Price”), which shall be not less than 100% of the Fair Market
Value per Share on the Date of Grant.
 
3. Term. The term of the Options shall expire as of the earliest of the
following, as applicable:
 
(a) the date that is ten (10) years from the Date of Grant;
 
(b) if the Recipient is a Director:
 
 
1

 
 
(i) in the event the Recipient ceases to be a Director other than (A) for Cause
or (B) as a result of the Recipient’s death, then the date which is three (3)
years from the date of such termination of service as a Director; or
 
(ii) in the event the Recipient ceases to be a Director for Cause, then the date
the Recipient ceases to be a Director for Cause;
 
(iii) in the event the Recipient ceases to be a Director as a result of the
Recipient’s death, then the date which is twelve (12) months from the date of
death;
 
(c) if the Recipient is an Employee or a Consultant:
 
(i) in the event the Recipient’s engagement is terminated for any reason other
than (A) for Cause, (B) the Recipient’s death, (C) the Recipient’s Disability,
or (D) the Recipient’s Retirement, the date which is three (3) months from the
date of such termination; provided, however, that if the Recipient dies within
such three-month period, such date shall be twelve (12) months from the date of
death;
 
(ii) in the event the Recipient’s engagement is terminated for Cause, the date
the Recipient’s engagement by the Service Recipient is terminated for Cause;
 
(iii) in the event the Recipient’s engagement is terminated as a result of death
or Disability, the date that is twelve (12) months from the date of such
termination; or
 
(iv) in the event the Recipient’s engagement is terminated as a result of
Retirement (as applicable to Employees only), the date which is three (3) years
following such Retirement; provided, however, that if the Recipient dies within
such three-year period, such date shall be twelve (12) months from the date of
death.
 
To the extent that a portion of the Options has not vested prior to the
termination of the Recipient’s engagement (including by reason of the
Recipient’s death, Disability or Retirement), the Recipient shall forfeit all
rights hereunder with respect to that unvested portion of the Options as of the
date of such termination. 
 
4. Vesting and Exercise. Subject to any forfeiture provisions in this Agreement
or in the Plan, the Options shall vest with respect to the Shares covered by the
Options in accordance with the following schedule, provided that the Recipient
is engaged on such date by the Service Recipient:
 
________  Shares shall immediately vest on the Date of Grant,  _______________.
 
The Recipient may only exercise the Options to the extent it is
vested; provided, however, that the Recipient may not exercise any portion of
the Options prior to the date that is one (1) year after the Date of Grant.
 
To the extent the Options have not previously been forfeited:
 
(a) if there is a Change in Control after which this award of Options is
continued by the Company, assumed by the resulting entity (or one of its
affiliates) or substituted by the resulting entity (or one of its affiliates)
into an equivalent award, then the Options will continue to vest in accordance
with this Section 4 unless otherwise accelerated by the Administrator;
 
 
2

 
 
(b) if there is a Change in Control after which this award of Options is not
continued, assumed or substituted as described above, then all unvested Options
will immediately vest upon the consummation of such Change in Control.
 
5. Method of Exercising Option.
 
(a) Subject to the terms and conditions of this Agreement, the Options may be
exercised by written notice delivered to the Company or its designated
representative in the manner and at the address for notices set forth
in Section 13 hereof. Such notice shall state that the Options are being
exercised thereby and shall specify the number of Shares for which the Options
are being exercised. The notice shall be signed by the person or persons
exercising the Options and shall be accompanied by payment in full of the
Exercise Price for such Shares being acquired upon the exercise of the
Options. Payment of such Exercise Price may be made by one of the following
methods:
 
(i) in cash (in the form of a certified or bank check or such other instrument
as the Administrator may accept);
 
(ii) in other shares of Common Stock owned on the date of exercise of the
Options by the Recipient based on the Fair Market Value of such shares on such
date of exercise;
 
(iii) in any combination of (i) and (ii) above;
 
(iv) by delivery of a properly executed exercise notice together with such other
documentation as the Administrator and a qualified broker, if applicable, shall
require to effect an exercise of the Options, and delivery to the Company of the
proceeds required to pay the Exercise Price; or
 
(v) by requesting that the Company withhold a number of Shares then issuable
upon exercise of the Options as will have a Fair Market Value equal to the
Exercise Price of the remaining Shares being acquired upon the exercise of the
Options.
 
If the tender of shares of Common Stock as payment of the Exercise Price would
result in the issuance of fractional shares of Common Stock, the Company shall
instead return the balance in cash or by check to the Recipient. If the Options
are exercised by any person or persons other than the Recipient, the notice
described in this Section 5(a) shall be accompanied by appropriate proof (as
determined by the Administrator) of the right of such person or persons to
exercise the Options under the terms of the Plan and this Agreement. The Company
shall issue and deliver, in the name of the person or persons exercising the
Options, a certificate or certificates representing such Shares as soon as
practicable after notice and payment are received and the exercise is approved.
 
(b) The Options may be exercised in accordance with the terms of the Plan and
this Agreement with respect to any whole number of Shares, but in no event may
any Options be exercised as to fewer than one hundred (100) Shares at any one
time, or the remaining Shares covered by the Options if less than two hundred
(200).
 
(c) The Recipient shall have no rights of a stockholder with respect to Shares
to be acquired by the exercise of the Options until the date of issuance of a
certificate or certificates representing such Shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued, except as provided in Section 7 of this
Agreement. All Shares purchased upon the exercise of the Options as provided
herein shall be fully paid and non-assessable.
 
 
3

 
 
 
(d) The Recipient agrees that no later than the date as of which an amount first
becomes includible in his gross income for federal income tax purposes with
respect to the Options, the Recipient shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. Withholding obligations may be settled with shares of
Common Stock, including Shares that are acquired upon exercise of the
Options. The obligations of the Company under this Agreement and the Plan shall
be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Recipient.
 
6. Non-Transferability. The Options may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than (i) by will or
the laws of descent or distribution, (ii) pursuant to a qualified domestic
relations order (as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder), (iii) to
family members of a Recipient or trusts for the benefit of family members of a
Recipient in transactions not involving payment of consideration, or (iv) as
permitted by Rule 701 of the Securities Act of 1933, as amended. The Options may
be exercised, during the lifetime of the Recipient, only by the Recipient, his
guardian or his legal representative, or by an alternate payee pursuant to a
qualified domestic relations order. Any attempt to assign, pledge or otherwise
transfer the Options or of any right or privilege conferred thereby, contrary to
the Plan, or the sale or levy or similar process upon the rights and privileges
conferred hereby, shall be void.
 
7. Adjustment upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the Administrator, in a manner consistent with
Section 9 of the Plan, shall make or cause to be made a proportionate adjustment
in the number of Shares covered by each outstanding Award and the number of
Shares which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award, as well as the price per Share covered
by each such outstanding Award, for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, special cash dividend, combination or reclassification of the
Common Stock, or any other similar increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the
Company; provided, however, that (i) conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration;” and (ii) in no event shall the Exercise Price be adjusted below
the par value of a share of Common Stock, nor shall any fraction of a Share be
issued upon the exercise of the Options. Any securities, awards or rights issued
pursuant to this Section 7 shall be subject to the same restrictions as the
underlying Shares to which they relate.
 
8. Conditions upon Issuance of Option. As a condition to the exercise of the
Options, the Company may require the Recipient to (i) represent and warrant at
the time of any such exercise that the Shares are being purchased or held only
for investment and without any present intention to sell or distribute such
Shares if, in the opinion of legal counsel for the Company, such a
representation is required by any relevant provision of law; and (ii) enter into
a lock-up or similar agreement with the Company with respect to such Shares
prohibiting, for up to ninety (90) days, the disposition of such Shares.
 
9. Rights of the Recipient. In no event shall the granting of the Options or the
other provisions hereof or the acceptance of the Options by the Recipient
interfere with or limit in any way the right of the Service Recipient to
terminate the Recipient’s engagement as a Service Provider at any time, nor
confer upon the Recipient any right to continue in the service of the Service
Recipient for any period of time or to continue his or her present or any other
rate of compensation.
 
 
4

 
 
 
10. Return of Property. Upon the termination of the Recipient’s engagement by
the Service Recipient for any reason whatsoever all property of the Company or
any of its Affiliates that is in the possession of the Recipient shall be
promptly returned to the Company, including, without limitation, all documents,
records, notebooks, equipment, price lists, specifications, programs, customer
and prospective customer lists and other materials that contain Confidential
Information which are in the possession of the Recipient, including all copies
thereof. Anything to the contrary notwithstanding, the Recipient shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, personal files and phone books, (ii) information
showing his or her compensation or relating to reimbursement of expenses,
(iii) information that he or she reasonably believes may be needed for tax
purposes, and (iv) copies of plans, programs and agreements relating to his or
her engagement, or termination thereof, with the Service Recipient.
 
11. Confidentiality. The Company and the Recipient acknowledge that the services
to be performed by the Recipient under this Agreement are unique and
extraordinary and, as a result of his or her engagement therefor, the Recipient
shall be in possession of Confidential Information relating to the business
practices of the Company and its Affiliates. The term “Confidential Information”
shall mean any and all information (oral and written) relating to the Company
and any of its Affiliates, or any of their respective activities, or of the
clients, customers, acquisition targets, investment models or business practices
of the Company or any of its Affiliates, other than such information which
(i) is generally available to the public or within the relevant trade or
industry, other than as the result of breach of the provisions of
this Section 11, or (ii) the Recipient is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. The Recipient shall not, during the period the Recipient is engaged by
the Service Recipient, nor at any time thereafter, except as may be required in
the course of the performance of his duties hereunder and except with respect to
any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
regarding the Company or any of its Affiliates nor of the clients, customers,
acquisition targets or business practices of the Company or any of its
Affiliates acquired by the Recipient during, or as a result of, his engagement
by the Company, without the prior written consent of the Company. Without
limiting the foregoing, the Recipient understands that the Recipient shall be
prohibited from misappropriating any trade secret of the Company or any of its
Affiliates or of the clients or customers of the Company or any of its
Affiliates acquired by the Recipient during, or as a result of, his engagement
by the Service Recipient at any time during or after the period the Recipient is
engaged by the Service Recipient.
 
12. Continuing Obligation. In the event of any violation of Section 11 of this
Agreement, the Recipient acknowledges and agrees that the post-termination
restrictions contained in Section 11 shall be extended by a period of time equal
to the period of such violation, it being the intention of the parties hereto
that the running of the applicable post-termination restriction period shall be
tolled during any period of such violation.
 
13. Miscellaneous.
 
(a) Successors. This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.
 
(b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 12 of the Plan, this Agreement
 
 
5

 
 
may not be amended by the Administrator without the Recipient’s consent if the
amendment shall impair the Recipient’s rights under this Agreement.
 
(c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms used
and not otherwise defined herein are deemed to have the same meanings as in the
Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural and vice-versa, as the context and facts may require. The
construction and interpretation of this Agreement shall be governed in all
respects by the laws of the State of Delaware.
 
(d) Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 13. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 14420 Albemarle Point Place, Suite 200, Chantilly, VA, 20151
(attention: Chief Financial Officer), with a copy to the General Counsel of the
Company or to such other designee of the Company. Each notice to the Recipient
shall be addressed to the Recipient at the Recipient’s address shown on the
signature page hereof.
 
(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
 
(f) Counterpart Execution. This Agreement may be executed in counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute the entire document.

 
 
*            *             *
 
 
6

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Recipient has executed this
Agreement all as of the day and year first above written.
 
 
 
NOVUME SOLUTIONS, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
 
RECIPIENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Recipient’s Address:
 

 
 
 
 
 
 
 
 
 
 
 
 
 
Signature page to Incentive Non-Qualified Stock Option Award Agreement

7
 
 
